   Anna Maria Martin (Bar No. 154279)
 1 amartin@mmhllp.com
   Kristin Kyle de Bautista (Bar No. 221750)
 2 kkyle@mmhllp.com
   Grant E. Ingram (Bar No. 242785)
 3 gingram@mmhllp.com
   MESERVE, MUMPER & HUGHES LLP
 4 800 Wilshire Boulevard, Suite 500
   Los Angeles, California 90017-2611
 5 Telephone: (213) 620-0300
   Facsimile: (213) 625-1930
 6
   Attorneys for Defendant
 7 LIFE INSURANCE COMPANY OF NORTH AMERICA
   AND METROPCS WIRELESS, INC. EMPLOYEE
 8 WELFARE BENEFIT PLAN

 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
     SONJA K. RYGG,                                   )   Case No. 3:17-cv-06891-JST
13                                                    )
                   Plaintiff,                         )   STIPULATION TO CONTINUE FILING
14                                                    )   DEADLINE ON PLAINTIFF’S
            vs.                                       )   SUPPLEMENTAL REPLY BRIEF;
15                                                    )   [PROPOSED] ORDER THEREON
   LIFE INSURANCE COMPANY OF NORTH                    )
16 AMERICA AND METROPCS WIRELESS,                     )
   INC. EMPLOYEE WELFARE BENEFIT                      )
17 PLAN,                                              )
                                                      )
18                 Defendants.                        )
                                                      )
19

20          Whereas, Plaintiff Sonja K. Rygg’s supplemental reply brief in response to the Court’s
21 analysis set forth in the order of February 5, 2019 (Dkt No. 55) is due on April 9, 2019;

22

23          Whereas, counsel for Plaintiff Sonja K. Rygg has spent the last week almost exclusively
24 working on a brief for the Ninth Circuit which was filed last night;

25

26          Now, therefore, the parties stipulate that the briefing schedule on Ms. Rygg’s supplemental
27 reply brief in response to the Court’s analysis set forth in the order of February 5, 2019 (Dkt No.

28
                                                                               Case No. 3:17-cv-06891-JST
                                                               STIP. TO CONTINUE FILING DEADLINE ON
                                                                     PLAINTIFF’S SUPPLEMENTAL REPLY
                                                                                                   BRIEF
 1 55) be extended by one week so that, instead of the brief being due April 9, 2019, it will be due

 2 April 16, 2019.

 3          IT IS HEREBY STIPULATED by and between Plaintiff and Defendant, by and through

 4 their respective attorneys of record, that with the Court’s permission the following briefing

 5 schedule be adopted as set forth above.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: April 9, 2019                        Laurence F. Padway
 9                                               LAW OFFICE OF LAURENCE F. PADWAY
10
                                                 By: /s/ Laurence F. Padway
11
                                                     Laurence F. Padway
12                                                   Attorneys for Plaintiff
                                                     SONJA K. RYGG
13

14 Dated: April 9, 2019                          Anna Maria Martin
                                                 Kristin Kyle de Bautista
15                                               MESERVE, MUMPER & HUGHES LLP

16

17
                                                 By:        /s/ Kristin Kyle de Bautista
18                                                         Kristin Kyle de Bautista
                                                           Attorneys for Defendant
19                                                         LIFE INSURANCE COMPANY OF
                                                           NORTH AMERICA
20

21

22                                   SIGNATURE ATTESTATION

23          I, Laurence F. Padway, hereby attest that concurrence in the filing of the document has been

24 obtained from the other signatory on this document.

25
     Dated: April 9, 2019                        By: /s/ Laurence F. Padway
26
                                                               Laurence F. Padway
27

28
                                                       2                         Case No. 3:17-cv-06891-JST
                                                                 STIP. TO CONTINUE FILING DEADLINE ON
                                                                       PLAINTIFF’S SUPPLEMENTAL REPLY
                                                                                                     BRIEF
 1                                      [PROPOSED ORDER]

 2        Pursuant to the stipulation of the parties, it is so ordered. The briefing schedule set forth

 3 above is hereby adopted.

 4

 5 IT IS SO ORDERED:

 6
              April 9, 2019
     DATED: _________________                           _____________________________
 7                                                      Hon. Jon S. Tigar
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3                        Case No. 3:17-cv-06891-JST
                                                             STIP. TO CONTINUE FILING DEADLINE ON
                                                                   PLAINTIFF’S SUPPLEMENTAL REPLY
                                                                                                 BRIEF
